Title: To Alexander Hamilton from Oliver Wolcott, Junior, 10 October 1801
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander


Litchfield [Connecticut] Octr. 10th. 1801.
Dear Sir
I have this moment recd. you favour of Septr. 25th. but being oblidged to set out on my Tour to Vermont in a few Hours, I cannot consult my papers, nor reply as particularly as would otherwise be in my power.
I do not know Campbell & till after the publication of Colo. Pickerings accounts in the Aurora, I did not know that such a person was employed in the Treasury. I have since been informed that he was a junior Clerk in the Auditors Office, & that the duty assigned to him was copying the Reports which pass from the Auditor to the Comptr. I believe that he never examined any Accounts for settlement, and it is impossible that he could ever have seen the Books, Papers, or Correspondence of the Secretary’s Office, or have become acquainted with the forms & principles by which the business of the Treasury Department was conducted.
The Accounts which have been published by Campbell are probably correct transcripts from The Auditors Reports; he appears however to be utterly ignorant of the principles upon which the Reports were formed; no sums were in these Reports passed to Colo. Pickerings Credit of which Vouchers for the ultimate application & final expenditure were not recd by the Secy of State—all advances & remittances to Foreign Ministers—Agents, Banks &ca.—in short the balances of all accounts unsettled in the Books of the Department of State, were according to the rules of settlement required to be exhibited in a distinct account, for the purpose of ascertaining the balances of money if any, in the hands of the Secretary of State. The Statement which exhibited the monies advanced by Colo Pickering and unaccounted for by the persons who recd. the said monies of him has never been published. This would have explained the apparent mystery and proved that no balance rested in the hands of Colo. Pickering.
The Accounts of Colo. Pickering were all rendered with the Vouchers to support them and had been examined by the Auditor before I left the Treasury. Mr. Harrisson told the Comtee. appointed in consequence of my Letter of resignation in my presence & in the presence of the Comptroller, that his report was delayed only in consequence of the informality of a few Vouchers, but that the accounts had been so far examined as to satisfy him that no balance remained in the hands of Colo. Pickering.
The accounts & Vouchers were by me tendered to the Comtee. for their examination. They however formed their report on this subject as I believe on the official information given by Mr. Harrisson. Upon the principles which are assumed for the purpose of representing Colo. Pickering as a delinquent, Mr. Jefferson might also have been considered as a delinquent for almost all the monies which were advanced to him while Secy of State. When his accounts were rendered, it appeared that the public money had been properly disbursed—but very few of the accounts had however been settled when he retired from Office. The same observation is applicable to each of the succeeding Secys. and must from the nature of things, hold good at this moment in respect to Mr. Madison. Yet none of the Secys. have in fact been delinquent except Mr. Randolph.
As to the multiplicity of Agencies said to be “heaped” upon Colo. Pickering—it may be observed, that he was intrusted with no agency, not incident to his Office as Secy of State. The agencies mentioned in the pamphlet are nothing more than distinct accounts relative to different objects of expenditure, such as Salaries of Ministers—expences for relief of Seamen—Treaties &c. As most if not all these objects of expence continue to this time, Mr. Madison must have found agencies “heaped” upon him also.
With Mr. Daytons transactions you are I believe acquainted; his conduct has been indefensible & the whole subject was minutely explained to the Committee.
Genl. Miller was appointed Supervisor about the time of the Insurrection in Pensa. in 1794; the business of the Office, had never been, & could not have been arranged by his predecessor. Owing to the opposition to the Law, there existed the greatest difficulty in selecting Collectors who possessed all the qualifications desirable in such Stations—some of the appointments, were unfortunate. Genl. Miller though an honest man & vigorous Executive Officer is not an expert Accountant. No man could have rendered perfect accounts according to the prescribed forms, for the business of the first & perhaps the second year after Genl Miller was appointed. Accounts were however rendered & I believe to a pretty recent period before I left Washington. The accounts for the last periods were I believe unexceptionable—but the settlement was retarded by the difficulties attending them which preceeded. It is not said that accounts were not rendered, but that they were not settled. I have no suspicion that Genl. Miller is a delinquent—in many respects he was an excellent Officer—his only defect so far as I could judge was a want of Skill in accounts.
Mr. Dunham some years since contracted habits of Intemperance and the business of his office, was for a time too remissly conducted. I once thought of requesting him to resign. This came to his knowledge & that of his friends, and induced him to correct his conduct. He is admitted by all his acquaintance to be an honest Man, & the Office of late, especially in regard to the collection of the Direct Tax, was discharged in an exemplary manner.
Of the motives which occasioned the dismission of Mr. Gardiner, I must speak with reserve, as they are known more particularly to President Adams, than to myself. Of this I am however certain, that there was good evidence, that Mr. Gardiner when applied to, for Interest on the Funded Stock, was in the habit of answering to the following effect—I have recd. funds for the payment of Interest to the end of the last quarter—but I doubt whether I shall be able to pay any Interest in future—the Government is plunging the Country into expences which I know are insupportable. Such language by an Officer, the appointed guardian & agent for preserving the public Credit, when a War appeared to be impendg and when additional Loans were necessary for the public service, undoubtedly furnished just cause for dismission.
I confide in you that no other than a prudent & proper use will be made of the information in this Letter.
In haste I remain yours
OW
Alexr. Hamilton Esq
